Exhibit 10.13

 

CONTRACT NEGOTIATIONS – June 27, 2013

 

1.

This is a three year contract. Wage increases will be as follows: 1st year – 5%;
2nd year – 3%; 3rd year – 3%.

 

2.

There will be no increase in employee contributions to the BC/BS medical plans.
The benefits will remain the same. Should future changes be needed, they will be
reviewed with the union.

 

3.

Any increase in cost from the VSP optical plan or Guardian Dental will be
absorbed by the company.

 

4.

Cola provisions of the contract are applicable to the second and third year of
the contract.

 

 

 

Signed

/s/ Jose Caez

 

Date

June 27, 2013

 

Jose Caez, IBEW1031

               

Signed

/s/ Gene Ahner

 

Date

6/27/13

 

Gene Ahner, Wells Gardner

     

 

 